PER CURIAM.
The plea of privilege, based on facts to be proved, was voluntarily submitted to the judge a quo without the intervention of a jury. As there was no agreed statement of facts, nor any special finding of facts, we must accept the judge’s findings on the said plea as conclusive. Lehnen v. Dickson, 148 U. S. 71, 13 Sup. Ct 481, 37 L. Ed. 373. On the plea of lis pen-dens, and on the evidence submitted, we concur in the ruling of the trial judge. In the trial of the main case we find no reversible error. The judgment of the Circuit Court is affirmed.